PEARSON, Judge
(dissenting).
In the present instance the appellee is alleged to have appointed the “Secretary of State of the State of Florida” as his agent. The Secretary is a constitutional officer. The duties of the office are prescribed by law. These duties do not include responsibilities which may be specified in private contracts to which the State is not a party.
* * * * * *
“The authority of public officers to proceed in a particular way or only upon specific conditions implies a duty not to *392proceed in any manner than that which is authorized by law. * * * ” White v. Crandon, 116 Fla. 162, 156 So. 303 (1934).
* * * * * *
See cases cited in 67 C.J.S. Officers § 102.